Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US Pub.2015/0063848) in view of Reeves (US Pub.2004/0178565).
Regarding claim 1, Ikuta et al. (US Pub.2015/0063848) teach an image forming apparatus (fig.1) comprising: a first processor (fig.1, #260) configured to control a transport device (fig.1 #250) that transports a sheet and a first image forming section (fig.1, #230) that forms an image on the sheet transported by the transport device (para.0034); and a second processor (fig.1, #360) configured to control a second image forming section (fig.1, #330) that forms an image on the sheet transported by the transport device (para.0045), wherein, if an image is to be formed at the second image forming section, the first processor transmits, to the second processor, a preparation command for performing image formation preparation in the second image forming section (para.0045&0048-0053), wherein, in combination with predicting the ready time of the second image forming section (fig.2, #S15), the first processor causes the first image forming section to perform image formation preparation (fig.2, #S13) and causes the transport device to transport the sheet if an image is to be formed at the first image forming section (fig.2, #S17), or causes the transport device to transport the sheet without causing the first image forming section to perform the image formation preparation if an image is not to be formed at the first image forming section (para.0041).
Regarding claim 2, Ikuta et al. (US Pub.2015/0063848) teach an image forming apparatus wherein the first processor analyzes an image formation command received from an outside so as to determine that an image is not to be formed at the first image forming section (para.0034&0041).
Regarding claim 4, Ikuta et al. (US Pub.2015/0063848) teach an image forming apparatus wherein, if the first processor receives a notification from the second processor indicating that the second processor has received an image formation command from an outside for forming an image at the second image forming section but not for forming an image at the first image forming section (para.0045: #360 capable of individually controlling own system and communication to #260), the first processor determines that an image is not to be formed at the first image forming section (para.0041).
Regarding claim 7, Ikuta et al. (US Pub.2015/0063848) teach an image forming apparatus (fig.1) comprising: first processing means (fig.1, #260) for controlling a transport device (fig.1 #250) that transports a sheet and a first image forming section (fig.1, #230) that forms an image on the sheet transported by the transport device (para.0034); and second processing means (fig.1, #360) for controlling a second image forming section (fig.1, #330) that forms an image on the sheet transported by the transport device (para.0045), wherein, if an image is to be formed at the second image forming section, the first processing means transmits, to the second processing means, a preparation command for performing image formation preparation in the second image forming section (para.0045&0048-0053), wherein, in combination with predicting the ready time of the second image forming section (fig.2, #S15), the first processing means causes the first image forming section to perform image formation preparation (fig.2, #S13) and causes the transport device to transport the sheet if an image is to be formed at the first image forming section (fig.2, #S17), or causes the transport device to transport the sheet without causing the first image forming section to perform the image formation preparation if an image is not to be formed at the first image forming section (para.0041).
However, Ikuta et al. (US Pub.2015/0063848) fail to teach the first processor receiving, from the second processor, a completion notification corresponding to a preparation command, for performing image formation preparation in the second image forming section.
Relating to claims 1, 6 and 7, Ikuta et al. (US Pub.2015/0063848) teaches that the first controller predicts the time needed for switching in the second image forming unit (para.0054) and then acknowledges that the predicted time may not be accurate due to aging process or another factor (para.0072). Ikuta et al. (US Pub.2015/0063848) also states that the first and second controllers are capable of communicating with one another (para.0045).
Regarding claims 1, 6 and 7, Reeves (US Pub.2004/0178565) discloses an image forming apparatus with an upstream device, a downstream device and paper transport controls to interface between two controllers which respectively control the upstream and downstream devices (see fig.6, #104, #112, #101 and #111 with transport path adjacent to #12); wherein the controllers #101 and #111 communicate with one another (para.0019); wherein the control system is configured such that if the downstream apparatus is not yet ready to accept the transportation of the job, the two controllers communicate and the first controller can receive a ‘not ready’ or ‘ready signal’ to indicate whether the first controller should continue to hold the sheet or resume transport (para.0021-0023).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the predictive system of Ikuta et al. (US Pub.2015/0063848) by using a polling control and a ready/not-ready signal from the second controller as in Reeves (US Pub.2004/0178565) because it is disclosed as a means to ensure that the transport control happens simply and reliably even if a downstream apparatus takes longer to be ready than the typically known time (para.0023).
Regarding claim 6, Ikuta et al. (US Pub.2015/0063848) teach an image forming apparatus a non-transitory computer readable medium storing a program causing a computer to execute a process (para.0045-0047), and the limitations of the process are met by the apparatus of Ikuta et al. (US Pub.2015/0063848) in view of Reeves (US Pub.2004/0178565) as applied to claim 1 and therefore stand rejected on the same grounds.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub.2019/0129337) in view of Reeves (US Pub.2004/0178565).
Regarding claim 1, Watanabe (US Pub.2019/0129337) teaches an image forming apparatus (fig.1) comprising: a first processor (fig.1, #100/#101; para.0049) configured to control a transport device (fig.1, #33) that transports a sheet and a first image forming section (fig.1, #5/#18-42) that forms an image on the sheet transported by the transport device; and a second processor (fig.1, #200; para.0031) configured to control a second image forming section (fig.1, #6/#122-130) that forms an image on the sheet transported by the transport device, wherein, if an image is to be formed at the second image forming section, the first processor transmits, to the second processor, a preparation command for performing image formation preparation in the second image forming section (para.0040&0052), wherein, after the second processor receives the preparation command, and wherein, after the first processor decides that the appropriate time has elapsed, the first processor causes the first image forming section to perform image formation preparation and causes the transport device to transport the sheet if an image is to be formed at the first image forming section (para.0049-0050), or causes the transport device to transport the sheet without causing the first image forming section to perform the image formation preparation if an image is not to be formed at the first image forming section (para.0056-0057).
Regarding claim 2, Watanabe (US Pub.2019/0129337) teaches an image forming apparatus wherein the first processor analyzes an image formation command received from an outside so as to determine that an image is not to be formed at the first image forming section (para.0042; para.0056-0057).
Regarding claim 3, Watanabe (US Pub.2019/0129337) teaches an image forming apparatus wherein, if the image formation command is a command for forming an image without using a colorant provided in the first image forming section, the first processor determines that an image is not to be formed at the first image forming section (para.0042&0056-0057: in this case, the reference image information must indicate erasable toner only).
Regarding claim 7, Watanabe (US Pub.2019/0129337) teaches an image forming apparatus (fig.1) comprising: first processing means (fig.1, #100/#101; para.0049) for controlling a transport device (fig.1, #33) that transports a sheet and a first image forming section (fig.1, #5/#18-42) that forms an image on the sheet transported by the transport device; and second processing means (fig.1, #200; para.0031) for controlling a second image forming section (fig.1, #6/#122-130) that forms an image on the sheet transported by the transport device, wherein, after the second processing means receives the preparation command, and wherein, after the first processing means decides that the appropriate time has elapsed, the first processing means causes the first image forming section to perform image formation preparation and causes the transport device to transport the sheet if an image is to be formed at the first image forming section (para.0049-0050), or causes the transport device to transport the sheet without causing the first image forming section to perform the image formation preparation if an image is not to be formed at the first image forming section (para.0056-0057).
However, Watanabe (US Pub.2019/0129337) fail to teach the first processor receiving, from the second processor, a completion notification corresponding to a preparation command, for performing image formation preparation in the second image forming section.
Relating to claims 1, 6 and 7, Watanabe (US Pub.2019/0129337) teaches that the first controller predicts the time needed for preparing in the second image forming unit (para.0052). Watanabe (US Pub.2019/0129337)  also states that the first and second controllers are capable of communicating with one another (para.0040).
Regarding claims 1, 6 and 7, Reeves (US Pub.2004/0178565) discloses an image forming apparatus with an upstream device, a downstream device and paper transport controls to interface between two controllers which respectively control the upstream and downstream devices (see fig.6, #104, #112, #101 and #111 with transport path adjacent to #12); wherein the controllers #101 and #111 communicate with one another (para.0019); wherein the control system is configured such that if the downstream apparatus is not yet ready to accept the transportation of the job, the two controllers communicate and the first controller can receive a ‘not ready’ or ‘ready signal’ to indicate whether the first controller should continue to hold the sheet or resume transport (para.0021-0023).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the predictive system of Watanabe (US Pub.2019/0129337) by using a polling control and a ready/not-ready signal from the second controller as in Reeves (US Pub.2004/0178565) because it is disclosed as a means to ensure that the transport control happens simply and reliably even if a downstream apparatus takes longer to be ready than the typically known time (para.0023).
Regarding claim 6, Watanabe (US Pub.2019/0129337) teaches an image forming apparatus a non-transitory computer readable medium storing a program causing a computer to execute a process (fig.1, inside #100/#101/#200), and the limitations of the process are met by the apparatus of Watanabe (US Pub.2019/0129337) in view of Reeves (US Pub.2004/0178565) as applied to claim 1 and therefore stand rejected on the same grounds.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub.2019/0129337) in view of Reeves (US Pub.2004/0178565) as applied to claim 1 above, and further in view of Ikuta et al. (US Pub.2015/0063848).
Watanabe (US Pub.2019/0129337) in view of Reeves (US Pub.2004/0178565) teach all of the limitations of claim 1, upon which claims 4 and 5 depend. 
Also, regarding claim 5, Watanabe (US Pub.2019/0129337) teaches an image forming apparatus wherein, if the image formation command received from the outside is a command for forming an image using a colorant provided in the second image forming section without using a colorant provided in the first image forming section, the second processor transmits the notification to the first processor para.0042&0056-0057: in this case, the reference image information must indicate erasable toner only.
However, Watanabe (US Pub.2019/0129337) in view of Reeves (US Pub.2004/0178565) discuss some manner of communication between #100/#101/#200, Watanabe (US Pub.2019/0129337) is not very explicit on how this is achieved and does not indicate multi-directional communication.
Regarding claim 4, Ikuta et al. (US Pub.2015/0063848) teach an image forming apparatus wherein, if the first processor receives a notification from the second processor indicating that the second processor has received an image formation command from an outside for forming an image at the second image forming section but not for forming an image at the first image forming section (fig.1, #260 & #360; para.0045: #360 capable of individually controlling own system and communication to #260), the first processor determines that an image is not to be formed at the first image forming section (para.0041).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the unspecified control communications of Watanabe (US Pub.2019/0129337) in view of Reeves (US Pub.2004/0178565) by configuring the system to be individually controllable and incorporating two-way communication because this type of controller design is known in the art and one of several variations that can be utilized (para.0045&0084).


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LKR/
11/28/2022

/Arlene Heredia/Primary Examiner, Art Unit 2852